

117 S1354 IS: Alaska Trails Act
U.S. Senate
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1354IN THE SENATE OF THE UNITED STATESApril 22, 2021Ms. Murkowski introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo amend the National Trails System Act to designate the Chilkoot National Historic Trail and to provide for a study of the Alaska Long Trail, and for other purposes.1.Short titleThis Act may be cited as the Alaska Trails Act.2.Designation of the Chilkoot National Historic TrailSection 5(a) of the National Trails System Act (16 U.S.C. 1244(a)) is amended by adding at the end the following:(31)Chilkoot National Historic Trail(A)In generalThe Chilkoot National Historic Trail, a traditional gold rush route of approximately 16.5 miles within the Klondike Gold Rush National Historical Park, as generally depicted on the map entitled Proposed Chilkoot National Historic Trail, numbered KLGO–461–173787, and dated October 2020.(B)Availability of mapThe map described in subparagraph (A) shall be on file and available for public inspection in the appropriate offices of the National Park Service.(C)AdministrationThe Chilkoot National Historic Trail shall be administered by the Secretary of the Interior.(D)EffectThe designation of the Chilkoot National Historic Trail shall not affect any authorities under Public Law 94–323 (16 U.S.C. 410bb et seq.).(E)Coordination of activitiesThe Secretary of the Interior may coordinate with public and nongovernmental organizations and institutions of higher education in the United States and Canada, Alaska Native Corporations, and, in consultation with the Secretary of State, the Government of Canada and any political subdivisions of the Government of Canada for the purposes of—(i)exchanging information and research relating to the Chilkoot National Historic Trail;(ii)supporting the preservation of, and educational programs relating to, the Chilkoot National Historic Trail;(iii)providing technical assistance with respect to the Chilkoot National Historic Trail; and(iv)working to establish an international historic trail incorporating the Chilkoot National Historic Trail that provides for complementary preservation and education programs in the United States and Canada..3.Alaska Long National Scenic Trail StudySection 5(c) of the National Trails System Act (16 U.S.C. 1244(c)) is amended by adding at the end the following:(48)Alaska Long Trail(A)In generalThe Alaska Long Trail, extending approximately 500 miles from Seward, Alaska, to Fairbanks, Alaska.(B)RequirementThe Secretary of the Interior, acting through the Director of the Bureau of Land Management (referred to in this paragraph as the Secretary), shall study the feasibility of designating the trail described in subparagraph (A).(C)ConsultationThe Secretary shall conduct the study under this paragraph in consultation with—(i)the Secretary of Agriculture, acting through the Chief of the Forest Service;(ii)the State of Alaska;(iii)units of local government in the State of Alaska;(iv)Alaska Native Corporations; and (v)representatives of the private sector, including any entity that holds a permit issued by the Federal Energy Regulatory Commission..